Citation Nr: 1525097	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  05-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for multiple joint pain, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to undiagnosed illness.  

3.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to January 1971 and from November 1990 to July 1991, including service in Southwest Asia (SWA) from January to July 1991.  The Veteran also served in the Army Reserves from August 1967 to October 1996.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from October 2003 and January 2004 decisions by the RO which, in part, denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in January 2009.  The Board remanded the appeal for additional development in April 2009, April 2012 and April 2013.  

The Board notes that, in addition to the paper claims file the Veteran has paperless, electronic files on Virtual VA and the Veterans Benefits Management System (VBMS.  A review of the documents in VBMS reveals a January 2015 Appellate Brief.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran served in the SWA Theater of operations during the Persian Gulf War.  

2.  The Veteran has been diagnosed with muscular tension headaches, OSA, osteoarthritis and degenerative disc disease of the lumbosacral and cervical spine, osteoarthritis of the knees, plantar fasciitis and Berndt-Hardy osteochondral defect of the ankles, and tibial tendonitis which are attributable to diagnosed illnesses.  

3.  The Veteran is not shown to have a multiple joint disability of the knees, ankles, hips, shoulders, lumbosacral or cervical spine, including arthritis and degenerative disc disease which had its onset in service or is otherwise related to service.  

4.  OSA was not present in service or until many years after service and there is no competent, credible evidence that any current apnea is causally related to service or any incident there in.  

5.  A chronic headache disorder was not manifested in service or until many years thereafter, and there is no competent, credible evidence that any current headaches are causally related to service or any incident there in.  

6.  A right knee or neck disability was not manifested in service or until many years thereafter, and there is no competent or credible probative evidence that any current disability, including arthritis and degenerative disc disease had its onset in or was otherwise related to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a multiple joint disability due to disease or injury which was incurred in or aggravated by service, nor may any such claimed disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.309, 3.317 (2014).  

2.  OSA, to include as due to an undiagnosed illness was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1154(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.102, 3.159, 3.303, 3.317 (2014).  

3.  A chronic headache disorder, to include as due to an undiagnosed illness was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1154(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).  

4.  The Veteran does not have a neck disability due to disease or injury which was incurred in or aggravated by service nor may any arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1154(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.309 (2014).  

5.  The Veteran does not have a right knee disability due to disease or injury which was incurred in or aggravated by service nor may any arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 1154(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.102, 3.159, 3.303, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2003 and 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Based on the communications sent to the Veteran and his representative over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him and his representative by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that, to the extent possible, all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file and/or the Veteran's Virtual VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and testified at a videoconference hearing before the undersigned in January 2009.  The Board finds VA examinations were sufficiently comprehensive in scope and adequate upon which to base a decision on the merits of the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

As noted above, the Veteran testified at a videoconference hearing before the undersigned in January 2009, in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the undersigned fully identified the issues on appeal.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issues addressed in this decision based on the current record.  

Finally, the case has been subject to prior Board remands, most recently in April 2013.  The Board directed the Appeals Management Center (AMC) to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserves, obtain his service personnel records and any outstanding Reserve STRs (his active service STRs were already of record), and schedule him for appropriate VA examinations to determine the nature and etiology of any identified right knee or cervical spine disability, sleep disorder, multiple joint pains and headaches, including whether any of his symptoms are manifestations of an undiagnosed illness.  The AMC obtained the Veteran's service personnel records, verified his periods of Reserve service, associated all VA treatment records with the file and obtained adequate examinations.  

The AMC was notified that there were no additional STRs for the Veteran's Reserve service at the National Personnel Records Center (NPRC) (August 2013 and March 2014), or at the Office of the State Army Surgeon (October 2013 and March 2014).  The evidence of record shows that the Veteran's last period of INACDUTRA was in August 1996, and he retired from the Army Reserves, effective January 1, 1997.  In a letter dated in August 2012, the Veteran reported that he did not have any ACDUTRA service after his last period of active service in July 1991.  

As to VA's duty to assist, when service treatment records (STRs) are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In such cases, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Concerning the Veteran's Reserve STRs, while the AMC's efforts to obtain any additional outstanding STRs were unsuccessful, the Board notes that the Veteran testified in January 2009, that his all of symptoms for the issues on appeal began while he was on active duty in Southwest Asia in 1991.  He said that he did not seek medical attention for any of the claimed disabilities while on active service or during his reserve service, and that he mentioned his symptoms only at the time of his active service separation examination.  That examination report, as well as a subsequent Reserve examination in 1993 are of record and will be discussed in greater detail herein below.  In light of the Veteran's testimony, the Board finds that no useful purpose would be served by remanding the appeal again, as any potentially outstanding Reserve STRs would not include any probative information or evidence concerning the issues on appeal.  

Considering the aforementioned, the Board concludes that the AMC's actions constitute a "reasonably exhaustive search" of all available options and that any further development would not yield any probative evidence favorable to the Veteran.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see also Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Accordingly, there is no basis for any further pursuit of the Veteran's Reserve STRs.  

In this case, the Board finds that the AMC has substantially complied with the April 2013 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied to the extent possible, and will proceed to the merits of the Veteran's appeal.  

Legal Criteria

Relevant legal criteria, and particularly pertinent to the Veteran's active service from August 1967 to January 1971 and from November 1990 to July 1991, provide that service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, not later than December 31, 2016; and which, by history, physical examination and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness, (B) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as, (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical, indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4).  

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (i) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (ii) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (iii) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable exception to this rule is 38 C.F.R. § 3.317, which, as noted, permits, in some circumstances, service connection of signs or symptoms that are objective indications of a qualifying chronic disability, even though such disability is due to undiagnosed illness.  

Because of the Veteran's lengthy association with the Guard and Reserves, it is important to note that a "veteran" is a person who served in the "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2014).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

Analysis

The Veteran contends that all of the disabilities currently on appeal began while on active duty in 1991.  At the videoconference hearing in 2009, the Veteran testified that he started experiencing pain in his neck, knees and shoulders while deployed to SWA, and that his symptoms have been present ever since.  He said that he never sought medical attention for any of his symptoms in service, but that he did report his multiple joint pains at the time he was examined for separation from active service but "didn't think they ever made any notes on it."  (T p. 3).  The Veteran testified that his wife first noticed his snoring after he returned from SWA, and that he was diagnosed with OSA several years after service.  The Veteran acknowledged that he did not incur any specific musculoskeletal injuries in service but said that he went to his private doctor (Dr. A. Ortega) about two weeks after he returned home from SWA and was given two cortisone shots in his knees.  (T p. 10).  The Veteran testified that he has headaches "at least two to three times a week" and said that they begin in the back of his neck.  (T p. 13).  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

A.  Undiagnosed Illness

With respect to the Veteran's claim for multiple joint pains, OSA and headaches, claimed as due to undiagnosed illness, it should be noted that the very essence of a claim concerning an undiagnosed illness is that there is no diagnosis to account for the symptomatology.  Since the Veteran's headache disorder has been attributed to muscular tension headaches, his joint pains of the shoulders, knees and neck to degenerative arthritis and degenerative joint disease with disc extrusion, and his sleep impairment to OSA, there is no legal entitlement to consideration of these disabilities under the undiagnosed illness provisions.  Where there is no entitlement under the law to the benefit sought, the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Further, the Veteran's symptoms have not been attributed by examiners to an undiagnosed illness or a medically unexplained, chronic multisymptom disability.  On the contrary, the examiners who have opined on the nature of the Veteran's headaches, sleep impairment and joint pains have attributed them to specific, identifiable disability.  Furthermore, the VA Secretary has not, to date, determined that muscular tension headaches or OSA warrant a presumption of service connection.  Therefore, the Board finds that the Veteran's claims of service connection for headaches, OSA and multiple joint pain due to an undiagnosed illness must be denied as a matter of law.  

B.  Direct Service Connection

Turning to the question of direct service connection for headaches, multiple joint pain and OSA, it should be noted that VA laws and regulations pertaining to service connection are different depending on the type of service, and the nature of the disability.  That is, service connection may be established for a current disability resulting from disease or injury [emphasis added] that was incurred or aggravated during a period of active service or ACDUTRA or, in the case of arthritis, if the disability is demonstrated within one year of discharge from active service.  However, service connection is only authorized for a current disability due to an injury incurred during a period of INACDUTRA.  38 C.F.R. § 3.6.  The presumptions under C.F.R. §§ 3.307 and 3.309, however, do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

1.  Headaches

In this regard, the Board finds that there is no medical evidence of treatment for a chronic headache disorder in service or at anytime thereafter.  STRs show that the Veteran reported a history of headaches at the time of his service separation examination in July 1991.  However, no pertinent abnormalities or diagnosis for the reported history was noted.  Further, the Board notes that on a service examination in April 1991- three months earlier, and on an "over 40" Reserve service examination in July 1993, the Veteran specifically denied any history of headaches.  While the evidence of record shows that the Veteran was treated for various maladies on numerous occasions by VA and private healthcare providers from 1993 to the present, he reported a positive history of headaches three times (February and April 1998 and January 2009) and denied that he had any headaches once (February 2004).  In February 1998, the Veteran reported a headache when seen for stomach problems, but did not describe them as chronic or incapacitating.  Similarly, when seen in April 1998, he reported that he had a headache that morning, accompanied by pain and stiffness in his neck.  The Veteran did not report any prior history of headaches or indicate that they were ongoing or chronic in nature at that time.  On a health questionnaire in February 2004 the Veteran denied any headaches, and on a questionnaire in January 2009, indicated that he did have headaches.  

On VA Persian Gulf examination in April 2008, the Veteran reported that he had occasional headaches in the right parietal area that lasted for less than five seconds.  He said that his headaches were "rather rare" and began a "few years ago."  The examiner commented that the Veteran's description did not suggest migraine headaches and were most likely muscular tension headaches from the back of the neck.  The diagnosis was muscular tension headaches.  

When examined by VA in May 2012, the Veteran reported that he had chronic headaches since 1991, with associated symptoms of nausea, vomiting, sensitivity to light and sound, and changes in vision (such as, scotoma, flashes of light and tunnel vision).  The Veteran reported that his headaches lasted less than a day and that he had prostrating headaches once a month.  He said that his headaches cause him to lose concentration and he forgets what he is supposed to be doing.  The examiner opined that the Veteran's reported headaches were not due to an undiagnosed illness, a diagnosable but medically unexplained chronic multi-system illness of unknown etiology, or a diagnosable chronic multi-symptom illness with a partially explained etiology as all verifiable symptoms conform to a specific disease process.  

The examiner indicated, in essence, that he could not render a diagnosis for the Veteran's reported headaches, given that he has never sought any medical attention for headaches, despite the severity that he described.  The examiner opined that, in his medical judgment, based on the lack of any medical care, the Veteran's headaches did not exist, and opined that it was less likely than not that his reported headaches were related to service.  

While the Board attempted to obtain a definitive opinion as to the nature and etiology of the Veteran's headaches, the VA examiner who evaluated the Veteran in May 2012 concluded, in essence, that he could not render a diagnoses without resorting to speculation because of the lack of any treatment or evaluation in service or subsequent thereto, for what the Veteran described as severe headaches.  The examiner noted that the Veteran's headaches and other multiple medical problems reportedly began at the same time and would have made him physically disabled, yet the Veteran did not report that happening.  The examiner reviewed the claims file, interviewed the Veteran and discussed his medical history.  Thus, the Board finds that the examination was sufficiently comprehensive and adequate.  In this case, the Board finds that the examiner has rendered a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  

Concerning the Veteran's assertions, while he is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this regard, the Board finds that the Veteran's recent allegations of prostrating headaches once a month with associated symptoms of nausea, vomiting, sensitivity to light and sound, and changes in vision since 1991, is inconsistent with the description he provided when examined by VA in April 2008 and at the videoconference hearing in January 2009, and raises serious doubt as to the reliability of his recollections.  That the Veteran would suffer with chronic headaches "at least two to three times a week" and prostrating headaches once a month, but would never mention that history or report any such symptoms, including when treated for OSA and hypertension - disabilities that commonly include headaches as a symptom, is not rational or believable.  The Board does not dispute that the Veteran may have had headaches at the time he was examined for service separation in July 1991.  However, when weighed against the full factual history as found here, the Board finds that the Veteran's inconsistent statements do not credibly show continuity of a chronic disability after discharge to support the claim.  See 38 C.F.R. § 3.303(b).  

In this case, there is no competent medical evidence attributing the Veteran's headaches to service or any incident therein.  While the Veteran believes that his headaches were related to service, including caused by his service in the Persian Gulf, he has not provided any credible or competent medical evidence to support his allegations.  The Veteran's opinion that is headaches are related to service has no probative value.  An appropriate medical expert must identify such a relationship, which involves a medical diagnosis (and a nexus to service).  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

2.  Orthopedic Disabilities

Concerning the claims for orthopedic disabilities, including multiple joint pains and neck and knee disabilities, the Board notes that while the Veteran testified that he reported his multiple joint pains, including neck, knees and shoulders at the time of his service separation examination, the evidence shows that he specifically denied any history of swollen or painful joints, arthritis, rheumatism, bursitis, lameness, or any knee or shoulder problems on a Report of Medical History (RMH) for service separation (REFRAD - release from active duty) in July 1991.  The Veteran reported a history of foot trouble, which was shown to be a small round cyst on the first metatarsal, and was also noted to have left trapezius muscle pain on examination.  Further, the Veteran stated (in his own handwriting) that he was in good health and was not taking any medications.  

In addition, the Board notes that on a RMH for an "over 40" Reserve service examination in July 1993, the Veteran reported a history of swollen or painful joints manifested by swelling in his left knee each morning after running two miles.  However, the Veteran denied any arthritis, rheumatism, bursitis, lameness, painful or trick shoulder or elbow, recurrent back pain or foot trouble.  On examination, the Veteran was noted to have left knee arthropathy swelling and was referred for an orthopedic consult.  The Veteran made no mention of any other joint pains or any neck or right knee problems.  

At this point the Board notes that on his separation examination in July 1991 and on the Reserve service examination in July 1993, when asked if he had ever had any illness or injury other than those already noted, the Veteran checked "No."  He certified all these facts under penalty of perjury.  See certification above signature.  The Board accords these facts high probative value, as the Veteran had an opportunity to report his alleged orthopedic problems in the RMH, and either specifically denied it (other than a left knee problem, for which service connection has been established) or failed to report it when asked about other joint problems and injuries.  Statements made contemporaneously with the time period in question tend to be credible, which is why the Board has accorded the Veteran's report of symptoms at service discharge and on a subsequent Reserve service examination high probative value.  

VA medical records show that the Veteran was first seen for numbness in his left index and middle finger in April 1993.  X-ray studies at that time showed reverse curvature of the lower cervical spine, spurring in the C5 region consistent with degenerative changes and no evidence of fracture or subluxation.  X-ray studies also showed mild joint space narrowing in the medial compartment of both knees consistent with minimal degenerative joint disease.  At that time, the Veteran reported that his symptoms had been present since returning from the Persian Gulf.  No pertinent abnormalities were noted and the Veteran was referred for a Persian Gulf examination.  The impression was rule out cervical radiculopathy.  

VA medical records show that the Veteran was seen for neck pain in March 1994.  At that time, the Veteran reported a history of pain radiating down his left arm with numbness in the index and middle fingers that lasted for a few seconds, and said that his symptoms began in July 1991, after he returned from Saudi Arabia.  The Veteran also reported periodic swelling in his knees and knuckles that would persist for two days.  The Veteran denied any other medical history and no pertinent abnormalities were noted on examination.  The impression was rule out radiculopathy - no evidence of prolonged numbness/weakness currently.  A VA magnetic resonance imaging (MRI) scan in June 1994 showed no evidence of cord impingement, no abnormal signal in the cord, diffuse spondylosis of the cervical spine and slight narrowing of the lumen of C6-7 secondary to spondylosis.  

A VA outpatient note, dated in June 1995, shows that the Veteran reported that he felt well and had no complaints, and denied any musculoskeletal pain or any pain or numbness in his left upper extremity.  The impression was normal examination.  

When examined by VA in April 2008, the Veteran reported that he had pain in his right leg and ankle pain that comes and goes, and said that it began about six month earlier.  On examination, the Veteran had some limitation of flexion of the knees (to 120 degrees), normal extension and full range of motion in both ankles.  There was no evidence of instability or subluxation in the knees or any ligament or meniscus pain.  X-ray studies showed significant tricompartmental degenerative changes in both knees - left greater than the right, minimal spurring in both ankles indicative of early degenerative changes and multilevel osteophytosis in the lumbosacral spine.  

Private medical records, received in April 2009, show that the Veteran was treated for bilateral ankle and heel problems in March 2002.  The Veteran reported that his symptoms began after he started wearing steel-toed boots three weeks earlier.  Additional records show that in May 2007, the Veteran reported that he injured his right ankle two years earlier and that it swelled up again about a year after the injury.  The impression included posterior tibial tendonitis right insertional, questionable anterior lateral Berndt-Hardy osteochondral defects - grade 1, questionable lateral ankle instability with evidence of syndesmotic injury, and possible medial ankle impingement secondary to instability/talar tilt.  The records show that the Veteran suffered another injury to his right ankle moving furniture in August 2007, and was treated for chronic ankle pain again in November 2007.  The impression was the same as in May 2007, with the addition of plantar fasciitis central band - mild.  

Private medical records, received in July 2009, show that the Veteran was treated in July 2008, for low back pain radiating into his right hip, down his leg and into the right foot.  The Veteran reported that his symptoms began seven months earlier.  A subsequent MRI showed significant L4-5 disc extrusion.  

At the direction of the April 2012 Board remand, the Veteran was examined by VA in May 2012, to determine the nature and etiology of his claimed orthopedic problems.  At that time, the Veteran reported that all of his joint pains began when he was in SWA in 1991, and involved his feet, ankles, knees, hips, back, hands, wrists, elbows, shoulders and neck and have been present ever since.  The Veteran denied any specific trauma to his joints and said that he never sought medical attention for any of his symptoms in service.  On examination, the examiner indicated that there was no history or current physical findings for a disability involving the Veteran's elbows, hands or wrists, and that the clinical findings for his feet, ankles, knees, hips, back, shoulders and neck were consistent with osteoarthritis due to the normal aging process.  

With respect to the Veteran's neck (cervical spine) and right knee, the examiner noted that the Veteran denied any specific injury or trauma in service, and opined that it was less likely than not that his current right knee and cervical spine disabilities were due to any incident in service.  The examiner indicated that the current findings regarding the Veteran's cervical spine and right knee were consistent with aging and not to any specific injury or trauma.  The examiner also indicated that a causal relationship between the Veteran's current neck disability and service could not be established due to the fact that there was no record of any treatment in service.  The examiner explained that if the Veteran's symptoms were present in service, they were not severe enough to warrant medical attention and, as such, were probably not bad enough to produce long-term changes or damage.  The examiner commented that one can measure medically, the degree of severity of an injury based on the amount of care that a patient receives and the subsequent required follow-up for severe injuries.  Based on severity, one can reason the potential long-term consequences, and based on the medical care received for his right knee, one can assume that the Veteran's current right knee disability was not a consequence of an injury in service, but rather a consequence of time.  

In this case, the Board finds the May 2012 VA opinion persuasive and the most probative evidence of record.  The opinion was based on a thorough review of the record and included a detailed discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's multiple joint pains were more likely due to the natural aging process and not related to any event in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Further, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record is the May 2012 VA opinion.  

Regarding the Veteran's testimony and contentions that he had chronic multiple joint pains, including in his knees, shoulders and neck in service in 1991, and that he reported them at the time of his service separation examination, the STRs show that, not only did the Veteran not report any neck, knee or shoulder problems, but that he specifically denied any such problems at the time of his service separation examination in July 1991.  Moreover, no pertinent abnormalities were noted on examination at that time.  While the Veteran did report a left knee problem on an "over 40" Reserve examination in July 1993, he made no mention of any other joint problems, including any shoulder, right knee or neck problems.  

Concerning the Veteran's testimony that he sought medical attention for his bilateral knee problems immediately after his discharge from active service and was given cortisone shots in both knees, the Board notes that at the hearing, the Veteran testified that he was given cortisone shots by Dr. Ortega less than two weeks after he was discharged from service.  However, on an Authorization and Consent to Release Information form, received in March 2004, the Veteran reported that he was first treated by Dr. Ortega "around 1992" and that he was given cortisone shots in his knees by a physician's assistant (Dr. Fisher) from the same group.  The Veteran also reported that he was treated for "joint" problems by Dr. Ross once or twice in 1991.  The evidentiary record shows that the Veteran was seen by Dr. Ross shortly after his discharge from service.  However, the evidence does not show the reason for the office visit or any diagnosis.  

Specifically, a response to a request for records from Dr. Ross (South Alamo Medical Group) in May 2005, was to the effect that medical records were maintained for only seven years and that they did not have any treatment records pertaining to the Veteran.  The letter indicated that the Veteran was seen once in 1991, and included a copy of a billing statement that showed he was seen in August 1991, and was charged a $5 office visit.  The report did not indicate the nature of the medical issue for which the Veteran sought treatment or include any diagnosis.  In a letter received in May 2009, the Veteran reported that he was unable to contact Dr. Ortega.  

That the Veteran would have chronic bilateral knee problems at the time of service separation in July 1991, but would specifically deny any knee problems at that time undermines the reliability of his recollections and reflects negatively on his credibility.  Similarly, that the Veteran would report a left knee problem on a Reserve service examination in 1993, but would not mention what he now claims to have been a chronic right knee disability that was so severe that he allegedly got a cortisone shot in that knee two years earlier, is not logical or believable.  

In this case, the Board does not find the Veteran to be a reliable historian and that his recent assertions of multiple joint pains involving his feet, ankles, knees, hips, back, hands, wrists, elbows, shoulders and neck since his active service in 1991, is not supported by the competent or credible evidence.  The objective evidence of record shows that the Veteran was first shown to have degenerative changes in his cervical spine and knees in April 1993, nearly two years after his discharge from active service.  Although the Veteran reported on VA examination in May 2012, that his ankle and foot pain began in 1991, a private medical report in March 2002 shows that he reported his symptoms began six months earlier.  Similarly, while the Veteran reported on the same VA examination that he has had chronic bilateral hip and low back pain since 1991, the record shows that he was first seen for acute onset of non-radiating low back pain in December 1994.  At that time, the Veteran denied any prior history of symptoms.  The diagnosis was acute low back pain, probably mechanical.  (See December 1994 private medical report).  The evidentiary record shows no further complaints or treatment for any low back complaints until July 2008, at which time the Veteran reported that his back pain began seven months earlier.  While the Veteran asserted that his bilateral wrist and elbow pain began in 1991, the first mention of these problems was on the May 2012 VA examination.  Given the Veteran's inconsistent and contradictory statements regarding the onset of his multiple joint pains, the Board finds that his contentions are of little probative value and declines to assign them any evidentiary weight.  


3.  OSA

Concerning the claim for OSA, during the January 2009 Board hearing, the Veteran testified that he did not snore while he was on active service, but that his wife noticed that he snored "as soon as [he] came back from the military or Desert Storm" and believes that service connection should be established for OSA.  (T p. 7).  

Initially, it should be noted that snoring, alone is not the equivalent of a diagnosis of sleep apnea.  The evidence of record indicates that the Veteran was first diagnosed with sleep apnea around 2000.  (See July 2003 private medical report).  A subsequent sleep study by VA in June 2008 confirmed the diagnosis of mild OSA.  When examined by VA in May 2012, the Veteran reported that his wife first noticed his sleep apnea when he was first treated for an episode of angina.  The Veteran, however, did not indicate when his first angina episode occurred.  The evidence shows that the Veteran was treated for an episode of syncope in October 1994, but there was no indication of any respiratory problems or sleep apnea at that time.  In fact, at that time, the Veteran denied any significant medical problems and described himself as rather healthy and very active, physically.  The Veteran reported that he used to walk five to ten miles a day until about two years earlier, and that he now walked about two miles every other day without any significant symptomatology.  The examiner indicated that he doubted the Veteran's symptoms were cardiac in nature and subsequent diagnostic studies, including EKG (electrocardiogram), ultrasound and x-ray studies showed no evidence of cardiac involvement.  A private consultation report in July 2003 indicated that the Veteran had a history of angina, but none currently.  

In this case, the Veteran does not claim, nor do the STRs show any complaints, treatment, findings or diagnosis for sleep apnea in service or until many years thereafter.  The precise date of onset of his sleep apnea is not clear from the evidence of record, but does show that he was first diagnosed sometime around or after 2000.  As with his recollections concerning his multiple joint pains, the Veteran has given inconsistent and contradictory statements regarding the onset of his OSA, asserting at the videoconference hearing that his wife first noted his snoring "as soon as [he] came back" from active service in Desert Storm, but later reporting that his wife first noticed it when he had his first angina episode.  While it is not clear when his first angina episode occurred, the first episode of syncope was in October 1994, more than three years after his release from active service.  Assuming for the sake of argument, that this was the first episode of angina, the evidence fails to show the onset of OSA in service.  In any event, with respect to the Veteran's testimony, the Board finds that he is not a reliable historian and that his allegations as to the onset of his sleep apnea is of no probative value.  

As indicated above, in order to establish service connection for any claimed disability incurred during a period of INACDUTRA, the evidence must show an injury while on INACDUTRA, and a current disability which is shown to be due to that injury.  Here, the Veteran does not claim that any of the disabilities at issue on appeal are the result of injury incurred in service.  On the contrary, the Veteran has consistently and repeatedly stated that he did not suffer any injury in service.  (But for exceptions not applicable here, a disability due to disease is not a basis upon which service connection may be established from service on INACDUTRA.)  Thus, the evidence does not support the claims for multiple joint pains, headaches, OSA, or a right knee or neck disability under this theory of entitlement.  

Where the evidence shows an injury or disease while on ACDUTRA, service connection may be established when there is competent evidence of a current disability which is due to that injury or disease.  38 U.S.C.A. §§ 101(2), (24), 1110; 38 C.F.R. §§ 3.6(a), (c), (d), 3.303, 3.307, 3.309.  Here, the credible, competent evidence of record does not show any signs or symptoms of a multiple joint disorder, headaches, OSA, or a right knee or neck disability while the Veteran was on ACDUTRA.  As there is no credible evidence of any of the claimed disabilities on ACDUTRA or while on active service, no evidence of arthritis within one year of discharge from active service, and no competent medical evidence of record suggesting a connection between any of the claimed disabilities and service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  



ORDER

Service connection for multiple joint pain, to include as due to undiagnosed illness is denied.  

Service connection for obstructive sleep apnea, to include as due to undiagnosed illness is denied.  

Service connection for headaches, to include as due to undiagnosed illness is denied.  

Service connection for a neck disability is denied.  

Service connection for a right knee disability is denied.  




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


